PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


COLUMBIA CASUALTY COMPANY,            
               Plaintiff-Appellant,
                v.                             No. 03-1811
WESTFIELD INSURANCE COMPANY,
               Defendant-Appellee.
                                      
           Appeal from the United States District Court
       for the Northern District of West Virginia, at Elkins.
               Irene M. Keeley, Chief District Judge.
                          (CA-02-44-2)

                      Argued: May 6, 2004

                      Decided: July 25, 2005

  Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.



Vacated and remanded by published per curiam opinion.


                            COUNSEL

ARGUED: Jeffrey Michael Wakefield, FLAHERTY, SENSA-
BAUGH & BONASSO, P.L.L.C., Charleston, West Virginia, for
Appellant. Brent Karleton Kesner, KESNER, KESNER & BRAM-
BLE, Charleston, West Virginia, for Appellee. ON BRIEF: Michelle
Marinacci, FLAHERTY, SENSABAUGH & BONASSO, P.L.L.C.,
Charleston, West Virginia, for Appellant. Ellen R. Archibald, KES-
NER, KESNER & BRAMBLE, Charleston, West Virginia, for Appel-
lee.
2            COLUMBIA CASUALTY v. WESTFIELD INSURANCE
                              OPINION

PER CURIAM:

   Upon the appeal of this case, by order of certification filed July 21,
2004, 378 F.3d 424 (4th Cir. 2004), we certified the following ques-
tion to the Supreme Court of Appeals of West Virginia:

    Under West Virginia law, were the suicidal deaths of Robin-
    son and Everson, either or both, "occurrences" within the
    meaning of the Westfield Insurance Company commercial
    general liability policy at issue in this case?

  The court honored our request, and by opinion filed June 10, 2005,
___ S.E.2d ____ (W. Va. 2005), answered the certified question
"Yes." We adopt that opinion of the Supreme Court of Appeals of
West Virginia as our own.

  The judgment of the district court is accordingly vacated and the
case is remanded to the district court for action consistent with this
opinion and the opinion of the Supreme Court of Appeals of West
Virginia just above referred to.

                                        VACATED AND REMANDED